Earl Warren: Mr. Winston, you may proceed.
Robert T. Winston, Jr.: Mr. Chief Justice, and may it please the Court. As stated by Mr. Kramer, there are two questions before the Court. The first question involves the controversy between the trustees and Benedict and the second question involves the controversy between Benedict and the union. As noted, if we are in error on the second question, we are wrong, then the first question would become moot. But we think our position is sound in this case so we don't think that the first question will become moot. But in neither event, I agree with Mr. Kramer that it is a question of importance and that this Court should determine it. The first question involves the trustees' claim against Benedict for royalties that the trustees claim are due and owing and for royalties which the trustees claim they had a vested right to. Before discussing that, we come back to the initial contract, that is the contract of 1950 between Benedict and other operators and the union, the National Coal Contract. This contract is an integrated contract. Its provisions are interdependent. A portion of the contract provides for this trust fund. This contract in that portion also sets out Benedict's obligations of payment to the trustees and sets out the method of computation when the obligation accrues and so forth. This contract also contains the settlement of Local Dispute Section, which the Court has considered in the first argument and it is a section that sets out the various steps for the settling of these local disputes and troubles. The key part of this first contract, for our consideration, is Section 3 of the Miscellaneous Clause, which is already been pointed out to the Court. The pertinent part of -- of this clause, rather this clause itself reads as follows, Section 3, “The contracting parties agree that, as a part of the consideration of this contract, any and all disputes, stoppages, suspensions of work and any and all claims, demands or actions growing therefrom or involved therein, shall, by the contracting parties, be settled and determined exclusively by the machinery provided in the settlement of "Local and District Disputes Section of this Agreement, or, if national in character, by the full use of free collective bargaining as heretofore known and practiced in industry.” This contract also hung as a clause which we think is the key to the whole issue and that is the interdependent clause. It reads as follows, “This Agreement is an integrated instrument and its respective provisions are interdependent and shall be effective --
Speaker: (Inaudible)
Robert T. Winston, Jr.: I was reading from page 2 of my brief, sir, in the record. It would be page 107A, page 2 of my brief, page 107A of the record. Now, our position in this case is simple. Well, it is that the trust is the creature of this contract. The trustees' rights are derivative from this contract. Whatever you may call the trustees or whatever position they may claim that they are occupying in this lawsuit, they are still in the position of beneficiaries of this contract when we consider their rights. Since they are the beneficiaries of this contract, they would then be subject to the same defenses and in regards to their claims for royalties that Benedict might assert against the other contracting party, the union. This defense would include offset or failure of consideration or non-performance which we are concerned with here. Now, in the case at bar, the union breached the very provision, that is Section 3 of the Miscellaneous Clause, that was stated to be a part of the consideration of the contract. Now, the trustees, on the other hand, insist that they are merely trustees seeking to recall a trust property, title to which has vested in them. And that brings up the other key question and that is has title to this money sought vested so as to preclude the defenses that Benedict might assert against the union. We state that as to this $76,000, title has not vested. Our reasons are these. In the first place, the money before title can vest in -- in the trustees must be due and owing. Now, to be due and owing, the union, at the time that it is alleged to be due and owing, what the law at the time of the production of the coal upon which the amount is computed, must be in performance of its interdependent obligations to bid in this case, the union was not. In the first strike activity that was a violation of the contract started in the early part of April 1950. To be due and owing, the amount computed from the production of coal must also be free from claims or rights of settle. In this case, it was not.
Earl Warren: This happened with contract.
Robert T. Winston, Jr.: No, sir, that's my argument, sir. The contract [Laughs] merely says, title vest in money in two situations --
Earl Warren: Yes.
Robert T. Winston, Jr.: -- that is money paid, one, which is not in issue at this time, and two, money due and owing. Therefore, our position is the key is whether at the time the money is due and owing. We say at the time it is not due and owing or the right of the trustees to assert that it is due and owing is limited because at that time, the union was not in compliance with an interdependent obligation. That is our position, sir.
Hugo L. Black: Can I ask you a question?
Robert T. Winston, Jr.: Yes, sir.
Hugo L. Black: Suppose the union had given something or note of $100,000 and the company was $100,000 behind on payment to this fund, did they told you that it's not due on this note to be offset?
Robert T. Winston, Jr.: No, sir, because Benedict would owe the union $100,000 and owe the trustees $100,000. No, sir, that would not.
Hugo L. Black: Benedict.
Robert T. Winston, Jr.: I understood you say that the --
Hugo L. Black: Did the union itself at that time has given a note of $100,000 in five months to Benedict?
Robert T. Winston, Jr.: Oh, I see. I had my parties backwards.
Hugo L. Black: And the union has -- has come to Benedict saying, “I'm owing you a $100,000 at all the time. And if I'm sued for the $100,000 because,” could you offset that from (Inaudible)
Robert T. Winston, Jr.: No, sir, for this reason.
Hugo L. Black: Why?
Robert T. Winston, Jr.: Because that note doesn't come under the terms of this contract. That would be a separate contract between the union and Benedict.
Earl Warren: Maybe the then -- for an obligation that came out of the contract before this happened.
Felix Frankfurter: Suppose, the note was given (Inaudible) suppose this note, this hypothetical note was given in settlement of a prior claim for illegal stoppages in violation of the interdependent clause?
Robert T. Winston, Jr.: That's right. That's a good question, sir. I would say yes, [Laughter] yes.
Felix Frankfurter: What -- yes, yes means what?
Robert T. Winston, Jr.: Yes means it could be offset because if the note had been given because -- because the union had violated another provision of the contract, then we're getting back to the contract. It will be a little different as to whether a note was given or whether a court determines that an amount is due. We get back to the same result.
Earl Warren: Suppose the note said that they would pay $100,000 in, let us say, three years, could they hold up the -- the 30 cents per ton for three years until that note was paid?
Robert T. Winston, Jr.: It would not be a material claim until three years. I'd say no, sir.
Earl Warren: And only on the ground it was at all?
Robert T. Winston, Jr.: It -- yes, sir, if presently due and owing, yes, sir. I think -- so that wouldn't be a practical -- excuse me.
Hugo L. Black: So you think Benedict owed them 30 cents a ton?
Robert T. Winston, Jr.: I say they owe that to the trustees if at the time of the production of coal, the union is in compliance with its obligations under the contract, which obligations were given as a part of the consideration for Benedict's promise to pay to the trustees.
Hugo L. Black: Your argument finally is there that the trust fund can be made to pay damages on account of the union's conduct even though it's not in the negative with the particular amount due or to the fund.
Robert T. Winston, Jr.: That, Mr. Justice Black, is rather stressing things. I did not argue that, no, sir. It may affect the satisfaction of the claim. But it would not in the end enforcement of the claim. Now, the way we have it here, the District Court said that the union must pay the damage into court and this damage money will first be used to satisfy the claims of the trustees.
Hugo L. Black: Did you get a judgment against the union itself?
Robert T. Winston, Jr.: Yes, sir.
Hugo L. Black: Is it collectible?
Robert T. Winston, Jr.: I think it is, sir. I'm sure it is. There's been no intimation that the United Mine Workers doesn't have the money. I'm sure they do. So --
Hugo L. Black: (Voice Overlap) both of that in and of itself? You just had a --
Robert T. Winston, Jr.: Yes, sir. But the -- the judgment which we recovered against the union is used as an offset, it's used to pay the claim.
Hugo L. Black: Used to pay the claim due to the --
Robert T. Winston, Jr.: Trustees.
Hugo L. Black: -- fund.
Robert T. Winston, Jr.: Yes, sir. Under the way it was handled by the District Court, the application of funds. That's the way the offset was -- was handled procedural matter, sir. Now, sir, getting back to our position --
William J. Brennan, Jr.: It went in that?
Robert T. Winston, Jr.: Yes, sir.
William J. Brennan, Jr.: One other thing. Is there anything in the record, indicate when the $76,000 obligation arose as to coal produced in -- with reference to the time of the first strike, was before or after that date?
Robert T. Winston, Jr.: There is an exhibit, Your Honor, that indicates it. Benedict started getting behind in October 1950. There's also an exhibit file by Mr. Ryan which shows the production and showed payments. I have reason to look at the first exhibit which would indicate it. You, gentlemen, have the Mr. Ryan's exhibit, I have not recently looked at that, sir. I would refer the Court to Mr. Ryan's exhibit --
William J. Brennan, Jr.: Well --
Robert T. Winston, Jr.: -- the exact (Voice Overlap) --
William J. Brennan, Jr.: -- would your position be any different if the full amount of this claim of seventy six odd thousand dollars were due and owing the trustees before the first strike?
Robert T. Winston, Jr.: Yes, sir, it would be different.
William J. Brennan, Jr.: It would be different.
Robert T. Winston, Jr.: Yes, sir.
William J. Brennan, Jr.: You -- in that situation, you would --
Robert T. Winston, Jr.: For this reason.
William J. Brennan, Jr.: -- would not have settled.
Robert T. Winston, Jr.: Well, with this qualification, if the union had been in compliance at the time the $76,000 accrued.
William J. Brennan, Jr.: Yes.
Robert T. Winston, Jr.: This was a continuing account and of necessity it began in March of 1950, because that's when the contract started, and it continued up until July of 1953. The strikes were also a continuing pattern of activity. The first damaging strike occurred in April. I think --
William J. Brennan, Jr.: This is the month after --
Robert T. Winston, Jr.: -- I am safe to say that the first of the damaging strikes occurred prior to the time that any of this account accrued. Mr. Ryan's exhibit would correct me if I am wrong. I think I am safe in saying that.
William J. Brennan, Jr.: But if that were not the fact, then it had -- this obligation had accrued before the first strike, did I understand you could say then you do not believe you could assert to settle?
Robert T. Winston, Jr.: I do not take that position, sir, for this reason. The money would be due and owing if, at that time, the union was in compliance and if, at that time, there was no claim to offset. And therefore, title would vest at that time. My position is that at the time the production of these coal occurred, the union was not in compliance and there were rights to offset and therefore, the money was not due and owing and there was not any vesting of trustees' rights at the time of computation of production of coal.
William J. Brennan, Jr.: Well, then as -- then as the record comes to us so we'd understand that as a fact, the finding is that at the time this money became due and owing, the union was in default.
Robert T. Winston, Jr.: Your Honor, to be fair, that matter was not gone into at the lower courts. In preparing for trial in this Court, I thought of that point and I checked what record I had, and the record that I had indicates the first strike activity occurred prior to the time that this particular money or the right to this particular that the coal produced coming this particular money was produced. Mr. Ryan's exhibit would be precise on this. If I'm wrong that may limit a little bit, if I'm wrong on my facts. Now, sir --
Speaker: (Inaudible)
Robert T. Winston, Jr.: Coming back to that point, sir, the trustees claim that the sole condition precedent or condition to the creation of the trust (Inaudible) was the computation of the production of coal or was the production of coal. I say that was error. To adopt that, you disregard the other parts of the contract, and we must consider the whole contract. We state that other conditions to the creation of the trust ray of first union performance at or prior to the time of the production of coal and second, that this money be free from claims of offset.
William J. Brennan, Jr.: May I ask in this regard, Mr. Winston? Is there some time schedule in the contract with -- dealing with the detail of how payments are made?
Robert T. Winston, Jr.: Yes, sir. The -- it says the obligation shall commence at the date of the signing of the contract, payment shall be made on the 10th day of each month and each succeeding days, sir.
William J. Brennan, Jr.: And this then payment is in respect to coal produced in the previous month, is that it?
Robert T. Winston, Jr.: Yes, sir. In respect -- that is the provision of the contract in all that, sir.
Earl Warren: I'm talking about -- did the company hold that payments looking towards the eventual setoff?
Robert T. Winston, Jr.: Your Honor, in the beginning I don't think they were looking towards the eventual setoff.
Earl Warren: (Voice Overlap) Now, let me ask -- let me ask you this one, how long had it been since the company had made payments on -- to the trust fund prior to the -- the judgments in the trial court of this case?
Robert T. Winston, Jr.: Your Honor, they made some payments in 1953. I believe the exhibit will show probably in June, if I remember it right, the suit for 1954.
Earl Warren: When was the judgment?
Robert T. Winston, Jr.: 1956.
Earl Warren: And there was nothing paid under this trust agreement from -- from June 1953 until 1956?
Robert T. Winston, Jr.: That's right. The truth of the matter, there's no money to pay it, sir.
Earl Warren: I beg your pardon.
Robert T. Winston, Jr.: I say that the fact of the matter was there was no money to pay it. The operating statement show that Benedict was going busted during -- was going insolvent during this period.
Hugo L. Black: Was he in business?
Robert T. Winston, Jr.: What's that, sir?
Hugo L. Black: Was he actually engaged in business all over the big money, is that what you mean?
Robert T. Winston, Jr.: Yes, sir. The operating statement show that some months Benedict was making money and some months they were not. I could go out set of the record and give you a more complete picture of that but I'll try to stick to what the record shows.
Felix Frankfurter: Were -- were money is owing in the trust fund that exceeded the setoff of the complaints? Is the said officer saw all the trust fund obligations that were otherwise used that would -- that would otherwise the committee pay?
Robert T. Winston, Jr.: At the District Court it did, sir. However, the Circuit Court, we bought for force action on some 11 strikes.
Felix Frankfurter: That was cut down.
Robert T. Winston, Jr.: They cut us down to eight strikes and cut us off --
Felix Frankfurter: But the period for which suit was -- was the period for which setoff was claimed been granted by the District Court? (Inaudible) what would have been produced, the payment that would have been used over the period in question?
Robert T. Winston, Jr.: Yes, sir.
Earl Warren: May I inquire in this curiosity? Approximately how much coal Benedict mined in those three years?
Robert T. Winston, Jr.: Let me consult the record, sir. It was a considerable amount.
William J. Brennan, Jr.: Would it help you at page 15A, Mr. Winston, the allegation is the complaint in this regard?s
Robert T. Winston, Jr.: Yes, sir. The complaint was, as I recall, close to correct on tonnage.
Earl Warren: Thank you.
Robert T. Winston, Jr.: Yes, sir. Between March the 5th, 1950 and September 30, 1952, production 459,000 plus, between October 1st 1952 and July 31st 1953, production was 103,000 plus. Page 151 of the record also shows the stipulation that indicates that, sir. 150A or 151A, that shows the stipulation of the man of the coal mine doing the first period, March 5th 1950 to September 30th 1952 was 467,000 tons plus and the second period was 94,000 tons plus, that is October 1st, 1952 through July 1953. Getting back to the points and issues, the trustees also claim that the effect of this offset is to revoke a vested trust. We state that it is not because unpaid royalties have not vested, if not due and owing, because of failure of consideration, non-performance or right of settle. We also state that the trustees' interpretation of the term “interdependent” is rather strange. They insist in their briefs that term means that all operators sign similar contracts, and that this is an entire contract for all operators. We think that term is the key to the case and merely means that all of the terms and all of the obligations are interdependent and the obligation, of course, of Benedict to have money due and owing the trustees is dependent upon the union being in compliance. The -- nor do I see this as a matter of shifting responsibility for union acts to the trustees. The trustees are not responsible for union acts. However, the trustees' rights to this money is limited by whether or not the union complies with its promises under the contract. Simply, our position is the trustee is the beneficiary of the contract and his claim that he has a vested interest. He is subject to defenses that Benedict may have against the union. I think Mr. Frankfurter in his question to Mr. Kramer very directly asked to both key to the case although this portion of the case when Mr. Frankfurter asked is the creation of the trust to be severed from the rest of the contract. The trustees' position in this case is that it is to be severed from the rest of the contract. Our position is most emphatically that the creation of the trust is not to be severed -- severed from the rest of the contract for the very reason that the contract itself says that it is an integrated instrument, its provisions are interdependent and Miscellaneous Clause 3 specifically says, that as a part of the consideration of the contract or stoppages and so forth will be settled by the contract machinery.
Earl Warren: How could you settle the stoppage if there was a stoppage?
Robert T. Winston, Jr.: Stoppages or strike, sir.
Earl Warren: I beg your pardon?
Robert T. Winston, Jr.: What's the question?
Earl Warren: Well, I know but you say that this -- this machinery shall -- shall govern all stoppages. Now, the machinery doesn't say anything about any stoppage. But why would it be necessary to say the machinery would be used to -- to remedy any stoppages if the contract didn't contemplate that there might be stoppages?
Robert T. Winston, Jr.: Sir, I think the contract contemplated that there might be stoppages but it did not omit stoppages. The fact that the contract contemplates stoppages doesn't mean that it intends stoppages to be within the contract.
Earl Warren: No, but --
Robert T. Winston, Jr.: You can contemplate breaches, sir.
Earl Warren: Yes, but it -- it -- I understood you to say that if there was a stoppage, it must be -- it must be remedied --
Robert T. Winston, Jr.: Yes.
Earl Warren: -- through this procedure.
Robert T. Winston, Jr.: That's correct, sir. Stoppages and other disputes.
Earl Warren: Yes.
Robert T. Winston, Jr.: The -- the four section --
Earl Warren: Well, then -- then doesn't the -- doesn't that use of the word “stoppages” there imply that -- that under this -- this contract there -- there might be stoppages?
Robert T. Winston, Jr.: It realizes that the union might break this contract and have stoppages. Yes.
Earl Warren: Well, then, if they do, the procedure would be, I take it, as you argued that -- that they would proceed under the -- under the procedure set out in this contract to work out at the --
Robert T. Winston, Jr.: They end it.
Earl Warren: -- company.
Robert T. Winston, Jr.: Yes, sir, they would. Yes, sir.
Earl Warren: Now, where do you -- where do you get the idea then that they -- that they cannot strike?
Robert T. Winston, Jr.: I get that idea --
Earl Warren: (Voice Overlap) that is contemplated in your contract. Where do you get the -- the idea from the contract that they cannot strike?
Robert T. Winston, Jr.: Mr. Justice, my position is that the contract may contemplate that there will be stoppages, but it doesn't have to say that stoppages are permitted under the contract. You can contemplate that --
Earl Warren: (Voice Overlap) but you've got --
Robert T. Winston, Jr.: Sir.
Earl Warren: -- you've got one clause in there that's very definite which says that the -- the previous non-strike provision of the old contract is cancelled and annulled, vacate it and whatever other language they -- they use.
Robert T. Winston, Jr.: Yes, sir.
Earl Warren: So, so far as that is concern, they do have the right to -- to strike. And unless your other provisions of the contract restrict them to do this procedure that you have set out and I take they would have the right, do they not, to -- to strike and have the grievance -- grievance settled under that procedure?
Robert T. Winston, Jr.: Your Honor, my answer to that is this, the effect of the cancellation clause first is to put the parties in the same position as though they had been no cancellation clause and second it restores the right to strike as to matters that are not cognizable under the Dispute Section. The key matter is this, sir. I do not say that a mere strike is a breach of the contract. That is not my position. The key is the purpose of the strike. I do say that a strike for the purpose of settling a dispute is a breach of this contract. It is a breach of Section 3 of the Miscellaneous Clause which says that all disputes, stoppages, suspensions, claims, demands will be settled and determined exclusively by the machinery provided from the settlement of Local And District Dispute Section. I see the reason for your honest question. I say there is a distinction between a strike for a dispute settling purpose and a strike which has its -- has its purpose something else or the strikes which are for dispute settling purposes. Of course, at this time, we -- we are getting on to the -- the second question that we have, sir. And I'll continue in this line.
Earl Warren: (Inaudible) of your own time.
Robert T. Winston, Jr.: Yes, sir, I'll continue on this line, sir.
Hugo L. Black: Before you leave that, would you mind (Inaudible) This is settled and determined (Inaudible) by the machinery, by the settlement of Local Dispute And District Dispute Section. Was there any effort made to proceed under that section and to leave aside the (Inaudible) I'm not talking about now what else there is.
Robert T. Winston, Jr.: Yes. Mr. Justice Black, we have eight strikes, the facts in those eight strikes are somewhat different. In some of them, the strike occurred before there was anything taken up with management. In others, the matters in dispute were taken up with management or were discussed with management prior to the actual strike. But in all of them, it was obvious that the strike was called for the purpose of enabling the union to get what they wanted.
Hugo L. Black: That's right.
Robert T. Winston, Jr.: Yes, sir.
Hugo L. Black: Was there any refusal on the union or on your (Inaudible) at the suggestion of the other party to do any of the things that are set out in the settlement of local and district dispute that the way to settle those.
Robert T. Winston, Jr.: There was a refusal to arbitrate on the part of the union agents. There was not a refusal to go to through the initial processes.
Hugo L. Black: Well, the arbitrate which falls to that kind.
Robert T. Winston, Jr.: I'd state that that would be the fourth or the fifth step in the procedure.
Hugo L. Black: Fourth and fifth in (Inaudible) you're going to be designated (Voice Overlap) --
Robert T. Winston, Jr.: Yes, sir.
Hugo L. Black: (Inaudible)
Robert T. Winston, Jr.: I think the term was used to arbitrate. I think that held as the fourth and the fifth steps, sir. As to the first, second and third steps, as I state the facts are little different in each one but generally, if -- steps were taken under the first, second and third steps.
Hugo L. Black: Was the -- was the complaint based on their failure to do this on the facts merely that they struck in contrary to (Inaudible)
Robert T. Winston, Jr.: It boils down -- various complaints were made, sir.
Hugo L. Black: I mean your cross-complaint.
Robert T. Winston, Jr.: Yes, sir, in the cross-complaint. It boils --
Hugo L. Black: They have breached the contract.
Robert T. Winston, Jr.: Yes, sir. They had breached the contract because they used strike methods for settling claims instead of contractual methods.
Hugo L. Black: Was there any -- was there a charge as to what were -- in what way they -- except by striking, I understand that --
Robert T. Winston, Jr.: Yes, sir.
Hugo L. Black: -- they refuse to abide or follow the proceedings one, two, three, four and five for that breach alleged?
Robert T. Winston, Jr.: Not -- not in those steps. We alleged that they refuse to arbitrate and to follow the contractual provisions. The evidence shows that in most of the strikes anyhow the first, the second, probably the third steps we're going into.
Hugo L. Black: Question could divest --
Robert T. Winston, Jr.: I'll see your question, yes, sir, it's a good point.
Hugo L. Black: -- entirely on the premise, it was the violation of the contract to strike or is it based in part on charges and findings and proofs that there was a breach of this Agreement to follow the Disputes Section aside from the fact that they struck it.
Robert T. Winston, Jr.: Yes, sir. That -- that also was part of the charge. I mean part of the complaint.
Hugo L. Black: Do you think your judgment is based on findings that they've refused him to do one, two, three, four or five?
Robert T. Winston, Jr.: I think the judgment is based on the fact that they used strikes to settle the disputes in derogation of Section 3. I think that's the gist of the judgment.
Hugo L. Black: But that -- that was I thought.
Robert T. Winston, Jr.: Yes, sir.
Hugo L. Black: I'm just trying to be sure.
Robert T. Winston, Jr.: Yes, sir. In this type of cases, you have a multitude of charges and allegations. When you get down to it, I think the basic issue is was the use of strike -- of a strike for dispute-settling purposes for violation of Section 3, to me, that's the gist of this case, the key to this case. As I stated, we state that the use of strikes for dispute settling purposes --
Felix Frankfurter: Have you finished with the -- with the first -- problem with the first case, of the --
Robert T. Winston, Jr.: Yes, sir. I've finished --
Hugo L. Black: Well, I just wouldn't know.
Robert T. Winston, Jr.: If the Court had any question, sir --
Hugo L. Black: (Voice Overlap) --
Robert T. Winston, Jr.: -- I'd be glad to answer them.
Hugo L. Black: -- you had yourself.
Robert T. Winston, Jr.: I wound up that part, sir, when I -- I cited the question that you made about the severability, our position on Mr. Kramer's position.
William J. Brennan, Jr.: Have you wound up also your consideration of the application of Section 301 (b)? As I understand it, there's another argument here based on Section 301 (b) of the Taft-Hartley Act, namely, that since that section says that any money judgment against the labor organization shall be enforceable only against the organization and its assets, the words to that effect, that this is itself a bar to a -- the setoff that you were given below.I think that's what the trustee is arguing.
Robert T. Winston, Jr.: They argue that, yes, sir.
William J. Brennan, Jr.: Yes.
Robert T. Winston, Jr.: I do not follow them. That point is moot in this case because at this point, at least, because the union is to pay into the Court the amount that Benedict might recover from the union and that money in turn, will be paid to the trustees in this case that is a moot point. But if --
William J. Brennan, Jr.: Well, let's see. In other words, you mean that the form that this took below was in effect is that you are collecting your judgment, Benedict is collecting its judgment from the union this 81 thousand odd dollars --
Robert T. Winston, Jr.: Yes.
William J. Brennan, Jr.: -- or whatever finally is determined to be.
Robert T. Winston, Jr.: Yes, sir.
William J. Brennan, Jr.: And then the order is that the trustees' judgment against Benedict shall be paid out of that sum, is that it?
Robert T. Winston, Jr.: Yes, sir. That's right.
William J. Brennan, Jr.: And this is your answer then to the --
Robert T. Winston, Jr.: Yes, sir.
William J. Brennan, Jr.: -- trustee.
Robert T. Winston, Jr.: And I have proven my answer. That's also based upon the premise that you have satisfaction by withholding trustee payments. That's based on a further premise that the man that you -- the third point is that you have the judgment against, isn't solved. Now, there's no intimation of that in this record. I don't think it's solved. Furthermore, Section 301 (b) doesn't use the word, “satisfaction”. They used the word, “enforce” or “enforceability”. Now, there is a difference between enforcing a judgment and satisfying a judgment. Enforcing is a positive action to go -- collect money from somebody.
William J. Brennan, Jr.: Well, whatever it may be, Mr. Winston, we have to determine this issue on the facts that you just given us, namely, that what the District Court did was to order the union to pay the amount of the judgment you obtained against the union in the Court.
Robert T. Winston, Jr.: Yes, sir, we did.
William J. Brennan, Jr.: And then, that ordered that the trustees' judgment should be collected from those moneys paid by the union of the Court.
Robert T. Winston, Jr.: Yes, sir.
William J. Brennan, Jr.: And it's upon that set of facts that we'll have to determine the applicability or non-applicability of this section.
Robert T. Winston, Jr.: Yes, sir. As to this case that's a moot point. It's my point, sir.
Earl Warren: Would it make any difference, Mr. Winston, if the union who was insolvent and couldn't pay its $81,000 in the Court?
Robert T. Winston, Jr.: Yes, sir. It would make a difference because then --
Earl Warren: He would not be -- he would not be entitled to a setoff then?
Robert T. Winston, Jr.: You would be.
Earl Warren: He would be.
Robert T. Winston, Jr.: For the purposes of argument, it would make a difference, but I still say you would be, sir.
Earl Warren: In other words, if -- if the union could not pay anything into the -- into the Court satisfactory of the judgment, then your obligation to -- against the -- to the fund could still extinguished?
Robert T. Winston, Jr.: To the extent of -- yes, sir. Yes, sir. It would because getting back -- the reason for it is we get back to the initial contract that the trustees had the position of third party beneficiaries. And therefore, their right to claim that is due and owing is subject to any defenses including offset which Benedict may have against the union. Thank you.
Earl Warren: You may proceed.
Robert T. Winston, Jr.: Yes, sir
Earl Warren: (Inaudible)
Robert T. Winston, Jr.: Yes, sir. If there were no further questions as to the trustees, then, sir, I'll proceed as to the other case, the other issue as to whether or not, there's been a breach of contract. Our interpretation of this --
Felix Frankfurter: That's the real question, isn't it, whether --
Robert T. Winston, Jr.: That's --
Felix Frankfurter: -- that is the real question whether a breach of contract not whether specifically there is an agreement not to strike.
Robert T. Winston, Jr.: Yes. As --
Felix Frankfurter: That's the question.
Robert T. Winston, Jr.: -- as the real question of this case, sir.
Felix Frankfurter: Yes.
Robert T. Winston, Jr.: Has no specific --
Felix Frankfurter: But my suggestion may -- may not come out or stay away, but it makes a lot of difference how you put a question.
Robert T. Winston, Jr.: As the real question in this case, we state that a -- use of strikes for dispute-settling purposes is a breach of Section 3 of the Miscellaneous Clause. Now, as to -- to our -- noted an argument by Mr. Boiarsky, when he said that strikes don't settle disputes.And I take issue with that argument. I say, in this case at bar strikes did settle disputes, that the evidence was that the men would strike and the company would cave in. And in at least part of the strikes, the company got their way as evidence in this case that our committeeman was advised by a representative that he couldn't tell him to go -- to strike, “But if you don't get what you want, you know what to do,” and the strikes were suggested as a method of which the committee could get what they wanted, and that's this case. That fits the facts of this case. And that's why I say in this case strikes were used for dispute-settling purposes. Now, the question is that a breach of the contract. A correct interpretation of it would indicate that it is. We're going to basic matters. We first look to the purpose of an intent of the contract and the conditions around 1950. The contract itself says that its purpose is to promote and improve the industrial and economic relationship in the coal industry. Now, to settle local matters and disputes by grievance machinery is a promotion of the economic relationship. But to use strikes to settle these little disputes would certain not be a promotion of the economic relationship. We must also bear in mind that the parties to this contract, the people that had it -- the leaders of this union. They are enlightened and progressive labor leaders. Now, the leaders of the coal industry at that time were enlightened and progressive leaders, they had to be. They were looking for a progressive method of settling disputes. And therefore, when they wrote Clause 3, they meant to the operators to have a continuity of production so that they can meet the other competitive views to give the -- calls the construction that the union contends for or would not be a promotion, it would be a step backward.
Felix Frankfurter: What do you make of the argument of Judge Madden that it's hard to believe that they deleted in Section 1 of the agreement what they restored in Section 3, as they deleted the no-strike and then have it come back (Voice Overlap) --
Robert T. Winston, Jr.: As --
Felix Frankfurter: -- 12 lines later.
Robert T. Winston, Jr.: Yes, sir. Well, I don't think he completely covered it, sir. In the second -- in the first place, they did not completely restore in Section 3 what they deleted. They just wiped out all previous clauses and Section 3 was substituted therefore, and Section 3 would restrict strike activity only as to matters cognizable under the grievance machinery. It would not strike the restrict -- strike activity as to matters that do not come under settlement of Local Dispute Section.
Felix Frankfurter: The -- cognizable under the specific machinery would be all but national strike, isn't that right?
Robert T. Winston, Jr.: No. There would be others.
Felix Frankfurter: There would be others. What are those?
Robert T. Winston, Jr.: Memorial stoppages would be one.
William J. Brennan, Jr.: What are they --
Felix Frankfurter: What -- what is that?
Robert T. Winston, Jr.: Memorials.
William J. Brennan, Jr.: What are they?
Robert T. Winston, Jr.: In times of mine disasters quite often you have what is called, “memorial stoppages” and stop working for a day or two. It's quite frequent, sir.
William J. Brennan, Jr.: Yes.
Robert T. Winston, Jr.: In case this contract were extended, beyond the term of this contract, if it were extended, doing the negotiation -- negotiating period, if the men struck in behalf of the negotiation of the new contract that would become under. I'd say if a matter of safety arose, if the men quit work because they did not think the mine was safe, if that was the impelling motive, I don't think that would come along.
Felix Frankfurter: My implication of that, that would be by implication, isn't it?
Robert T. Winston, Jr.: No -- those -- those --
Felix Frankfurter: This -- this exception or this qualification was an implied qualification, is it not? The local versus national is explicit. The memorial, do I find that in terms that is used?
Robert T. Winston, Jr.: You don't find that --
Felix Frankfurter: But that --
Robert T. Winston, Jr.: -- in agreement. I was merely answering your question sir --
Felix Frankfurter: Yes, but I wonder --
Robert T. Winston, Jr.: -- as to what other types of strikes.
Felix Frankfurter: Yes. But I wonder where these other types come from. Do they come by virtue of the business practice of the industry which impliedly is ready to the contract, because Section 3 doesn't speak of it, doesn't it? Where did you get that from when you gave me the -- gave the answer to this?
Robert T. Winston, Jr.: Because I lived in the cold fields, and I remember. [Laughter] It's not mentioned in the contract just from knowledge.
Felix Frankfurter: Yes, but it's the practice of the industry.
Robert T. Winston, Jr.: Yes, sir.
Earl Warren: Is there anything in the record, Mr. Winston, to indicate why the no-strike clause was eliminated or must be taken just on the -- on a language of the (Inaudible) --
Robert T. Winston, Jr.: Mr. Boyle had some evidence regarding that negotiation, sir. I don't recall whether he is specifically said so or not. He did say they were cancelled. He gave -- he did state that thereafter, they had the right to strike which, of course, I would consider conclusion.
Felix Frankfurter: Do you accept -- do you accept Judge Madden's account of the history of (Inaudible)
Robert T. Winston, Jr.: The portion that I remember, I think it's correct, sir.
Earl Warren: Who is Mr. Boyle?
Robert T. Winston, Jr.: He was an administrative assistant to Mr. Lewis.
Hugo L. Black: Is he the only one testified on that point?
Robert T. Winston, Jr.: To my knowledge he is, sir. Now, coming back, sir, Your Honors wished me to go ahead to the interpretation not only do we consider the purpose and intent of the contract, it's fundamental also that effect must be given to all the language of the contract. Now, I am not unmindful of Section 1 in the Miscellaneous Clause which says that all previous no-strike clause has been cancelled, but I am mindful of the positive provisions in Section 3 of the Miscellaneous Clause and I say we must give meaning to Section 3 if we can and if we can do so without derogating from other sections or conflicting from other sections. We can do that. We can also give meaning to Section 1, as I have already explained. To cancel a right to strike is not to state the opposite. To cancel a no-strike clause is not to state the opposite, it's merely to put them in the position as though there had been no former clauses or, as I stated, the right to strike is retained as to other matters that are not cognizable under this settlement of dispute section. A cancellation of a previous clause is not a positive assertion that you can strike for any matter, whatsoever. Or that you can strike for any matter that must be taken up as provided in Section 3. I refer so to the interpretation by the parties. The brief filed by the union disagrees with me, but I still insist that the letter is contained on page 12 of my brief. It was set in 1951 by the union officers to all of the locals and members of the United Mine Workers, indicate that at that time, the union officers considered that an unauthorized strike was a breach because in that letter it said, "Unauthorized strikes reflect discredit upon our organization 60-year record of honoring contractual provisions and result unstrained labor relations between the parties signatory to the joint agreements.
Felix Frankfurter: Mr. Winston, Judge Madden would say to that, I think, in light of what he does -- the Section 3, the gentlemen's agreement and as gentlemen they're not (Inaudible) for us, but it has no legal significance, what do you say to that?
Robert T. Winston, Jr.: Mr. Justice Frankfurter, I'd say to that, I believe in gentlemen's agreements, let's put that first, but I'd still think it -- well, a gentlemen's agreement should be enforced as well as anything else, but the question is whether it's enforceable. I think Section 3 answers that because Section 3 expressly says the contracting parties agree that as a part of the consideration of this contract, any and all disputes, stoppages, suspensions of work and claims and so forth shall be by the contracting parties settled and determined exclusively by the machinery provided. I say that when Judge Madden calls that a mere gentlemen's agreement, he is, in effect, giving no effect to that clause and the fundamental principles require that effect be given if he can't. I am aware of that decision NLRB versus UMW of Justice Madden's opinion. That case and this case, are probably the reasons that we are here today, that is we've got two Circuit Courts of Appeals that came to different conclusions. I realize that this Court is not bound about the decisions of the two Circuit Courts of Appeal but, of course, their reasons and the collective thought of all those justices are persuasive. And I'd like to remind the Court this. That that was a split decision that only two justices came to that conclusion and the District of Columbia Circuit. In this case, of course, all three justices came to the conclusion, which I am insisting upon, and in addition to that, the National Labor Relations Board came to the same conclusion that we insist upon on this point.
Hugo L. Black: Who is the other judge besides Judge Madden?
Robert T. Winston, Jr.: Madden, Judge Fahy and Judge Burger was the dissenting judge, sir.
Hugo L. Black: Both of them had been general counsels (Inaudible)
Robert T. Winston, Jr.: That I don't know, sir. I don't know their previous connection.
Hugo L. Black: My recollection.
Robert T. Winston, Jr.: Yes, sir.
Hugo L. Black: I know about the Judge Fahy.
Felix Frankfurter: (Inaudible)
Robert T. Winston, Jr.: Sir?
Hugo L. Black: (Inaudible)
Felix Frankfurter: One of them is (Inaudible)
Hugo L. Black: Yes. Madden and (Inaudible)
Robert T. Winston, Jr.: And in addition to that, if we give the cancellation clause the correct interpretation, we've got the three judges of the Fourth Circuit in the Hazel case and the three judges in the First Circuit in the Mead case, which came to the same conclusion that I am insisting upon.
Hugo L. Black: Is that and it wouldn't be said that they came to the same conclusion or the same contract or the same facts in the First Circuit. They came to in the district (Inaudible) --
Robert T. Winston, Jr.: In the First Circuit, you did not to collective bargaining history.
Hugo L. Black: You think that --
Robert T. Winston, Jr.: You -- you did have a contract with a -- did -- did not have a no-strike clause.
Hugo L. Black: That's right.
Robert T. Winston, Jr.: That's right.
Hugo L. Black: Do you -- you think that the history is relevant as Judge Madden (Inaudible) I don't mean to have the same effect but do you think it can be ignored in his conclusion?
Robert T. Winston, Jr.: Mr. Justice, I think you should consider the history but I don't think the history push -- strains the interpretation as far as the union claims or as Judge Madden claims. I think to push the history that far or to have the history push your conclusion that far, means you got to disregard the other Section 3 and just determine the gentlemen's agreement. Now, I think the basic fallacy of Judge Madden's decision is that he ignored Section 3 and merely termed it a gentlemen's agreement.
Hugo L. Black: I didn't -- I didn't understand (Inaudible)
Robert T. Winston, Jr.: Yes.
Hugo L. Black: (Inaudible)
Robert T. Winston, Jr.: He -- he realize that there was --
Hugo L. Black: -- no affect at all.
Robert T. Winston, Jr.: To restrain the cancellation -- to clear the cancellation clause to the extent that he carried it and to the extent that these gentlemen are insisting upon, you've got to ignore Section 3.
Hugo L. Black: I suppose people saying that they agreed or abide by (Inaudible) gets nothing further --
Robert T. Winston, Jr.: Yes, sir.
Hugo L. Black: (Inaudible) history they -- he could not say if they meant by that agreement say, “We will not strike, although they might use the other method also and I suppose you could require them when you said nothing have been agreed (Inaudible)
Robert T. Winston, Jr.: Yes, sir.
Hugo L. Black: Your -- your argument is that the striking itself has to be as showed in the brief.
Robert T. Winston, Jr.: The striking is a breach if it's for the purpose of settling.
Hugo L. Black: Yes.
Robert T. Winston, Jr.: If it becomes a method of settling other than the agreed on exclusive method, we must give that word, “exclusive” its proper meaning too, sir. During my remaining time, sir, I -- I'd like to cover a couple other points that Mr. Boiarsky brought up. Mr. Boiarsky stated that the parties could not have expressed their right to strike in more definite language and he was referring to the cancellation clause in the parties in the 1947 agreement. In other words, when you cancel an abrogate, previous no-strike clause, Mr. Boiarsky says you could have not have express the right to strike in more -- in more definite language. I say you could have. You could have come out and say it that all disputes will be settled by the machinery in the contract exclusively. However, you still you have your right to strike over disputes. If that has been what they meant and if that had been what they wanted, they could have used more definitive language to retain the right to strike for dispute-settling purposes.
Hugo L. Black: Converse to that, it might be argued (Inaudible) would be no effect. It could be argued when they said this, they could have said also, all that -- although they have taken out the part of the strike, they were going to include in here that that is a breach of contract, if they did strike for these reasons. You -- if you could obey the language more definite one piece on either side.
Robert T. Winston, Jr.: Yes, sir, he could. We said it could've, sir.
Hugo L. Black: (Inaudible)
Felix Frankfurter: But we have to make (Inaudible)
Robert T. Winston, Jr.: Your Honors, I think it isn't -- it is very definite [Laughs]. I hope Your Honors will construe it the way it is. I mean the way we insist that -- what -- the way we insist, it contains the intended parties. Now, Mr. Boiarsky stated that the purpose of the union in 1947 and of course in 1950 was to avoid the impact of damage actions brought under 301, when that cancellation followed the Court. Well, at the same time, Clause 3 was put, which said, “You will settle disputes exclusively by the said machinery.” In considering the purpose of the contracting parties, you should consider not only the purpose of the union when they want to get out of -- avoid damage actions, but we must also consider the purpose of the operators. It is certain that the operators, when they put in Clause 3, but wanting some clause that would give them a continuity of operation pending this little local matters. And Mr. Boiarsky also cited the Lion Oil Company case versus -- NLRB versus the Lion Oil Company case to the effect that where there has been no expressed waiver of the right to strike, the waiver of the right doing such a period is not to be inferred. This case is good as far as it goes, but it does not fit this situation. In the Lion case, we had a dispute over the modification of the very terms of the contract -- correction, we had a strike over the modification of the very terms of the contract. And as the Court stated on page 340 of one Lawyers' Edition 2d, here, the strike occurred at a time when the parties were bargaining over modifications after notice and in accordance with the terms of the contract where there has been no expressed waiver of the right to strike, a waiver of the right doing such a period is not to be inferred. We do not believe that the two-phased provision for determine -- for terminating this contract means that it was not within the contemplation of the parties that economic weapons might be used to support demands for modification before the notice to terminate was given. Now, that is a key distinction, as I see it, sir. We do not say there is no right to strike during the negotiating process for the contract itself. And that's what the Lion case covers, the negotiating process for the modification of the contract itself. And the Court was careful to use that a waiver of the right doing such a period is not to be inferred. That is doing the negotiation period for a modification. We say that during the process of bargaining for a collective contract, labor should not give up his right to strike because it -- it is its best economic weapon. But when you come down to the case where after you have gotten your contract and going to work on it and then you have a dispute because some man is discharged for absenteeism. We say that the union has limited its right to strike over that little local matter, and that was their intent.
William J. Brennan, Jr.: (Inaudible)
Robert T. Winston, Jr.: The 1950 and the 1952, sir.
William J. Brennan, Jr.: 1952?
Robert T. Winston, Jr.: Yes, sir.
William J. Brennan, Jr.: Well, it appears here there was a change in Section 3 on the 1952 contract exclusively was taken out of that (Voice Overlap) --
Robert T. Winston, Jr.: That's correct, sir.
William J. Brennan, Jr.: Does that have any -- does that make any difference?
Robert T. Winston, Jr.: No --
William J. Brennan, Jr.: (Inaudible)
Robert T. Winston, Jr.: No substantial difference. I will state that I think the 1950 contract is stronger from my position.
William J. Brennan, Jr.: (Inaudible)
Robert T. Winston, Jr.: Yes, sir.
William J. Brennan, Jr.: I notice also in respect to the 1952 contract in answer to one of your (Inaudible) Mr. Boyle, you identified him as one of the administrative assistants?
Robert T. Winston, Jr.: Administrative assistant to Mr. Lewis, yes, sir.
William J. Brennan, Jr.: Page 506A said now that was in the contract that both parties were expected to live up in those provisions. That's halfway down, pardon me.
Robert T. Winston, Jr.: That was concerning the best efforts clause to use the best efforts --
William J. Brennan, Jr.: And also to Section 3, is this the answer to both Section 2 and 4, that's (Voice Overlap) --
Felix Frankfurter: Begin down the previous page.
William J. Brennan, Jr.: Begins at page 505. Is that Section 3 with the Court's clerk?
Robert T. Winston, Jr.: Yes, sir. That is Section 3.
William J. Brennan, Jr.: Then he quoted Section 4.
Robert T. Winston, Jr.: Yes, sir.
William J. Brennan, Jr.: And he says, "Now, that goes on the contract that both parties were expected to live up to those provisions."
Robert T. Winston, Jr.: Yes, sir.
William J. Brennan, Jr.: Do you understand the (Inaudible)
Robert T. Winston, Jr.: I would think so, because he's talking to the both of them.
William J. Brennan, Jr.: There -- is there any place in his testimony where he makes any suggestion that (Inaudible)
Robert T. Winston, Jr.: Yes. A portion of his testimony in which he states that after the 1947 contract to sign, they had the right to strike --
William J. Brennan, Jr.: I'm not (Voice Overlap) --
Robert T. Winston, Jr.: -- I would contend that that's a conclusion to the witness though, I -- I don't, of course, don't agree with it.
William J. Brennan, Jr.: I meant as Section 3, itself.
Robert T. Winston, Jr.: Whether he was referring --
William J. Brennan, Jr.: I don't --
Robert T. Winston, Jr.: -- to Section 3 specifically, I don't know, sir. I don't recall -- I do remember him saying that -- giving that answer, but I don't -- couldn't say whether he's referring to Section 3. Coming back to that, sir, I state we -- we should consider not only what the union was wishing and what their purpose was, but also what the company was wishing and what their purpose was.
Earl Warren: I'm afraid your time is up, Mr. -- Mr. Winston.
Robert T. Winston, Jr.: Well, sir. I thank Your Honors --
Earl Warren: (Voice Overlap) from your brief, I guess.
Robert T. Winston, Jr.: I believe you understand my position, and thank you, sir.